Fourth Court of Appeals
                                San Antonio, Texas
                                      June 18, 2018

                                   No. 04-16-00491-CV

                                 Sam LAJZEROWICZ,
                                      Appellant

                                            v.

                                Estelita LAJZEROWICZ,
                                          Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2006-CI-16638
                      Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice


     The panel has considered the appellant’s motion for rehearing and the motion is
DENIED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court